DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action for application Serial No. 16/036,760. Claims 1-6, 8-15 and 17-20 have been examined and fully considered.
Claims 1, 2, 3,11, 13, and 14 have been amended.
Claims 7 and 16 are canceled.
Claims 1-6, 8-15 and 17-20 are pending in Instant Application.
Response to Arguments
Applicant's arguments, see Remarks filed 03/08/2022 have been fully considered but they are not persuasive. Applicant remarks states “...an electric propulsion system including a motor, one or more batteries, and multiple first propellers, wherein individual ones of the multiple first propellers are continuously decoupled from each other and independently operable; a combustion propulsion system including a combustion engine and a second propeller, wherein the  combustion propulsion system is continuously decoupled from and independently operable from the electric propulsion system such that the individual ones of the multiple first propellers and the second propeller are each discrete and separately operable from one another...” see page 10 of remarks. 
The Examiner respectfully disagrees. Examiner would like to point Harmon Para. [0047], “shown in FIG. 2C, decouples the ICE 20 from the EM 22 and adds a second propeller 28 in a centerline-thrust configuration. In this embodiment, the battery pack 26 may be charged by wind-milling the second propeller 28”. Examiner interprets that combustion engine drives the first propellers and the electric motor drives the second propellers, however, the examiner interprets that this configuration can be modified so that the electric motor drives the first propeller and combustion engine drives the second propellers, however, Suntharalingam was brought in to teach multiple first propellers. Examiner interprets that Suntharalingam suggest any configuration and/or multiple first propellers can be implement so that it can be driven by one or both of the internal combustion engine and the electric motor. Therefore, the examiner maintains the prior art of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-6, 9 11-13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (US-2012/0209456 ) in view of Suntharalingam et al. (US-2014/0010652) and in view of Himmelmann et al. (US-2016/0023773).
	Regarding claim 1, Harmon discloses a parallel hybrid aircraft, the parallel hybrid aircraft (see at least Para. [0014], “the parallel hybrid-electric propulsion system mounted on the unmanned air vehicle”) comprising: a fuselage (see at least Para. [0083], “the fuselage”); an electric propulsion system including a motor, one or more batteries (see at least Para. [0018], “the parallel hybrid-electric propulsion system further includes a battery pack having at least one battery. The battery pack may be electrically connected to the electric motor and configured to provide electric power to the electric motor”), and …, wherein individual ones of the … first propellers are continuously decoupled from each other and independently operable (see at least Para. [0017], “a first propeller, where the internal combustion engine drives the first propeller. The embodiments also include an electric motor and a second propeller, where the electric motor drives the second propeller. A hybrid controller is configured to control both the internal combustion engine and the electric motor. In these embodiments, the internal combustion engine is decoupled from the electric motor”); 	a combustion propulsion system including a combustion engine and a second propeller (see at least Para. [0017], “the parallel hybrid-electric propulsion system includes an internal combustion engine and a first propeller, where the internal combustion engine drives the first propeller. The embodiments also include an electric motor and a second propeller, where the electric motor drives the second propeller. A hybrid controller is configured to control both the internal combustion engine and the electric motor”), wherein the combustion propulsion system is continuously decoupled from and independently operable from the electric propulsion system (see at least Para. [0017], “A hybrid controller is configured to control both the internal combustion engine and the electric motor. In these embodiments, the internal combustion engine is decoupled from the electric motor”) such that the individual ones of the … first propellers and the second propeller are each discrete and separately operable from one another (see at least Para. [0047], “shown in FIG. 2C, decouples the ICE 20 from the EM 22 and adds a second propeller 28 in a centerline-thrust configuration. In this embodiment, the battery pack 26 may be charged by wind-milling the second propeller 28” ***Examiner notes that combustion engine drives the first propellers and the electric motor drives the second propellers, however, the examiner interprets that this configuration can be modified so that the electric motor drives the first propeller and combustion engine drives the second propellers); and 
	a flight control system (see at least Para. [0048], “a flight control system”) that controls which of the individual ones of the multiple first propellers and/or the second propeller provides propulsion and/or thrust for ground movement, takeoff, and forward flight at cruising altitude (see at last Para. [0052], “the electric start configuration links the ICE 20 and the EM 22 to a single propeller 24 driveshaft 38. In addition, a controller (FIG. 3) may be coupled to at least one of the EM 22, ICE 20, starter 32, or battery pack 26. The avionics, flight control system and sensors may then be powered by the EM 22 acting as a generator during cruise flight”), wherein the flight control system (see at least Para. [0048], “a flight control system”) is configured to: 	
	control the individual ones of the … first propellers, which is are decoupled and independently operable from-2-Combs et al. - 16/036,760 Attorney Docket No.: 50VZ-273501-USeach other and from the second propeller of the combustion propulsion system (see at least Para. [0017], “A hybrid controller is configured to control both the internal combustion engine and the electric motor. In these embodiments, the internal combustion engine is decoupled from the electric motor”)…
	control the second propeller of the combustion propulsion system and the individual ones of the …first propellers of the electric propulsion system (see Abstract *** Examiner acknowledges that Harmon teaches a different configuration, however, under the broadest reasonable of interoperation this configuration of the control the second propeller of the combustion propulsion system and the individual ones of the…first propellers of the electric propulsion system), which are all decoupled and independently operable (see at least Para. [0017], “A hybrid controller is configured to control both the internal combustion engine and the electric motor. In these embodiments, the internal combustion engine is decoupled from the electric motor”), to provide propulsion and/or thrust during takeoff until the cruising altitude is reached by the parallel hybrid aircraft (see at least Para. [0045], “Internal Combustion Engine (ICE) only 14 for use during ingress and egress, a regeneration mode 16 to recharge batteries powering the EM, and a Dual Mode 18 where both components provide power for demanding maneuvers such as takeoff and climb”); and 
	control the second propeller of the combustion propulsion system, which is decoupled and independently operable from the first propellers of the electric propulsion system (see at least Para. [0017], “A hybrid controller is configured to control both the internal combustion engine and the electric motor. In these embodiments, the internal combustion engine is decoupled from the electric motor”)…
	Harmon does not explicitly teach
	…multiple first propellers…
	…to provide propulsion and/or thrust to propel the parallel hybrid aircraft on the ground while the combustion propulsion system is idle; and 
	…to provide propulsion and/or thrust during forward flight at the cruising altitude, while one or more of the individual ones of the first propellers of the electric propulsion system [[is]] are in a low-power mode for at least a portion of the forward flight at the cruising altitude.
	However, in the same field of endeavor, Suntharalingam teaches
	…and multiple first propellers (see at least Para. [0058], “the airplane 100 may include only one propeller 102 or more than two propellers 102 with associated drive units 104. The drive units 104 may be identical to each other, or may have different configurations” *** Examiner interprets that Suntharalingam suggest any configuration and/or multiple first propellers can be implement so that it can be driven by one or both of the internal combustion engine 114 and the electric motor***).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid aircraft as taught by Harmon by combining … multiple first propellers as taught by Suntharalingam. One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency of the aircraft and/or may reduce fuel consumption (Para. [0108], lines 5-6).
	Neither Harmon or Suntharalingam teaches
	…to provide propulsion and/or thrust to propel the parallel hybrid aircraft on the ground while the combustion propulsion system is idle; and 
	…to provide propulsion and/or thrust during forward flight at the cruising altitude, while one or more of the individual ones of the first propellers of the electric propulsion system [[is]] are in a low-power mode for at least a portion of the forward flight at the cruising altitude.
	However, in the same field of endeavor, Himmelmann teaches
	…, to provide propulsion and/or thrust to propel the parallel hybrid aircraft (see at least Para. [0019], “the electric power entering propulsion unit 22, motor drives 18 and 20 can control the operation of propulsion unit 22 and, therefore, the thrust being provided by the propeller to the aircraft”) on the ground while the combustion propulsion system is idle (see at least Para. [0002], “The operation of each engine type combusts fuel to produce power for sustaining the operation of the engine and for generating propulsion, and has a range of operational conditions including ground idle, take-off, and cruise”; and Para. [0033], “The operating conditions in a typical flight include ground idle, take-off, climb, cruise, loiter, egress, approach, and landing. Ground idle is the time spent on the ground prior to take-off during which gas-turbine engine 12 is operating”); and 
	…to provide propulsion and/or thrust during forward flight at the cruising altitude, while one or more of the individual ones of the first propellers of the electric propulsion system [[is]] are in a low-power mode for at least a portion of the forward flight at the cruising altitude(see at least Para. [0027], “During this mode of operation, energy storage system 26 discharges electrical power while electric machine 14 continuously produces electric power from the rotation caused by gas turbine engine 12 operating at its maximum efficient operation condition. When energy storage system 26 is depleted, electric machine 14 continues to direct power into propulsion unit 22, which continues to operate albeit at a lower power level. Maximum power mode generally occurs during take-off, climbing, descending (egress), and landing of the aircraft”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid aircraft as taught by Harmon in view of Suntharalingam by combining …to provide propulsion and/or thrust to propel the parallel hybrid aircraft on the ground while the combustion propulsion system is idle;-2-Combs et al. - 16/036,760 Attorney Docket No.: 50VZ-273501and …to provide propulsion and/or thrust during forward flight at the cruising altitude, while one or more of the individual ones of the first propellers of the electric propulsion system [[is]] are in a low-power mode for at least a portion of the forward flight at the cruising altitude as taught by Himmelmann. One of ordinary skill in the art would have been motivated to make this modification in order to convey to improve fuel efficiency of aircraft propulsion engines involved the creation of hybrid electric propulsion systems (Para. [0003], lines 1-3).
	Regarding claim 2, the combination of Harmon, Suntharalingam and Himmelmann teaches the system of claim 1.	 Neither Harmon nor Suntharalingam teaches 
	wherein the flight control system controls one or more of the individual ones of the first propellers of the electric propulsion system to supplement the combustion propulsion system and provide propulsion and/or thrust during one or more portions of the forward flight at cruising altitude.  
	However, in the same field of endeavor, the combination of Harmon, Suntharalingam and Himmelmann, where Himmelmann teaches
	wherein the flight control system controls one or more of the individual ones of the first propellers of the electric propulsion system to supplement the combustion propulsion system and provide propulsion and/or thrust during one or more portions of the forward flight at cruising altitude (see at least Para. [0048], “The method can further include operating the gas turbine for a first period of time to provide electric power produced by the electric machine to the electric motor system and to recharge the energy storage system, turning off the gas turbine engine for a second period of time, and discharging the energy storage system to operate the electric motor system during a second period of time”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann by combining wherein the flight control system controls one or more of the individual ones of the first propellers of the electric propulsion system to supplement the combustion propulsion system and provide propulsion and/or thrust during one or more portions of the forward flight at cruising altitude taught by Himmelmann. One of ordinary skill in the art would have been motivated to make this modification in order to convey to improve fuel efficiency of aircraft propulsion engines involved the creation of hybrid electric propulsion systems (Para. [0003], lines 1-3).
Regarding claim 4, the combination of Harmon, Suntharalingam and Himmelmann teaches the system of claim 1. Harmon teaches wherein … first propellers and/or the second propeller are coupled to a nose of the parallel hybrid aircraft (see at least Para. [0017], “the parallel hybrid-electric propulsion system includes an internal combustion engine and a first propeller, where the internal combustion engine drives the first propeller. The embodiments also include an electric motor and a second propeller, where the electric motor drives the second propeller” * The figures 2C, 3 and 4 illustrates that the first and second propeller are coupled to a nose of the parallel hybrid aircraft).
	Harmon does not explicitly teaches 
	…one or more of the multiple first propellers…
	However, in the same field of endeavor, Suntharalingam teaches
	…one or more of the multiple first propellers (see at least Para. [0057], “The term propeller can be understood to include airplane propellers of different configurations, as well as including ducted fans, rotors (such as helicopter rotors) and other such propulsion mechanisms” and Para. [0058], “Referring to FIG. 1, an illustrative example of an airplane 100 includes a propulsion system that includes a pair of propellers 102. Each propeller 102 is coupled to a respective drive unit 104 which, in the illustrated example, is attached to the underside of the wing 105 of the airplane. Alternatively, the airplane 100 may include only one propeller 102 or more than two propellers 102 with associated drive units 104. The drive units 104 may be identical to each other, or may have different configurations”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann and combine …one or more of the multiple first propellers… as taught by Suntharalingam. One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency of the aircraft and/or may reduce fuel consumption (Para. [0108], lines 5-6).
	Regarding claim 5, the combination of Harmon, Suntharalingam and Himmelmann teaches the system of claim 4. Harmon discloses the first and second propeller, however, does not explicitly discloses wherein one or more of the multiple first propellers and the second propeller are counter rotating propellers coupled to the nose of the parallel hybrid aircraft.
	However, in the same field of endeavor, Suntharalingam teaches
	…one or more of the multiple first propellers (see at least Para. [0057], “The term propeller can be understood to include airplane propellers of different configurations, as well as including ducted fans, rotors (such as helicopter rotors) and other such propulsion mechanisms”; and Para. [0058], “Referring to FIG. 1, an illustrative example of an airplane 100 includes a propulsion system that includes a pair of propellers 102. Each propeller 102 is coupled to a respective drive unit 104 which, in the illustrated example, is attached to the underside of the wing 105 of the airplane. Alternatively, the airplane 100 may include only one propeller 102 or more than two propellers 102 with associated drive units 104. The drive units 104 may be identical to each other, or may have different configurations”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann and combine …one or more of the multiple first propellers… as taught by Suntharalingam. One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency of the aircraft and/or may reduce fuel consumption (Para. [0108], lines 5-6).
	Neither Harmon nor Suntharalingam does not explicitly teach in combination with claim as whole wherein … the first propellers and the second propeller are counter rotating propellers coupled to the nose of the parallel hybrid aircraft. 
	However, in the same field of endeavor, Himmelmann teaches 
	wherein … the first propellers and the second propeller are counter rotating propellers coupled to the nose of the parallel hybrid aircraft (see at least Para. [0020], “Propulsion unit 22 is a propulsion device adapted to be driven by one or more electric motors. In one embodiment, propulsion unit 22 includes two, counter-rotating propeller units 30 and 32 driven by electric motors 34 and 36 respectively”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann and combine wherein … first propellers and the second propeller are counter rotating propellers coupled to the nose of the parallel hybrid aircraft as taught by Himmelmann. One of ordinary skill in the art would have been motivated to make this modification in order to convey to improve fuel efficiency of aircraft propulsion engines involved the creation of hybrid electric propulsion systems (Himmelmann: Para. [0003], lines 1-3).
	Regarding claim 6, the combination of Harmon, Suntharalingam and Himmelmann teaches the system of claim 1. Harmon discloses
	 wherein … first propellers and/or the second propeller are coupled to the aft fuselage of the parallel hybrid aircraft and/or a tail of the parallel hybrid aircraft (see at least Para. [0017], “an unmanned air vehicle includes an airframe and a parallel hybrid-electric propulsion system mounted on the airframe. In these embodiments, the parallel hybrid-electric propulsion
system includes an internal combustion engine and a first propeller, where the internal combustion engine drives the first propeller. The embodiments also include an electric motor and a second propeller, where the electric motor drives the second propeller. A hybrid controller is configured to control both the internal combustion engine and the electric motor”).  
	Harmon does not explicitly disclose in combination with claim as whole
	…one or more of the multiple first propellers…
	However, in the same field of endeavor, Suntharalingam
	…one or more of the multiple first propellers (see at least Para. [0057], “The term propeller can be understood to include airplane propellers of different configurations, as well as including ducted fans, rotors (such as helicopter rotors) and other such propulsion mechanisms”; and Para. [0058], “Referring to FIG. 1, an illustrative example of an airplane 100 includes a propulsion system that includes a pair of propellers 102. Each propeller 102 is coupled to a respective drive unit 104 which, in the illustrated example, is attached to the underside of the wing 105 of the airplane. Alternatively, the airplane 100 may include only one propeller 102 or more than two propellers 102 with associated drive units 104. The drive units 104 may be identical to each other, or may have different configurations”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann and combine …one or more of the multiple first propellers… as taught by Suntharalingam. One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency of the aircraft and/or may reduce fuel consumption (Para. [0108], lines 5-6).
	Regarding claim 9, the combination of Harmon, Suntharalingam and Himmelmann teaches the system of claim 1.  Harmon discloses 
	wherein … first propellers has a first drive shaft and the second propeller has a second drive -4-Combs et al. - 16/036,760Attorney Docket No.: 50VZ-273501shaft (see at least Harmon: Para. [0015], “an unmanned air vehicle having an airframe and a parallel hybrid-electric propulsion system mounted on the airframe. In these embodiments, the parallel hybrid-electric propulsion system includes an internal combustion engine having a first drive shaft and an electric motor having a second drive shaft”), and wherein the first drive shaft and the second drive shaft are concentric but not mechanically coupled (see at least Harmon: Para. [0058], “the clutch 240 is in the disengaged position such that the turbomachine 202 is mechanically decoupled from the propulsor (i.e., the fan 204 for the embodiment depicted), or more particularly, such that the LP shaft 234 is mechanically decoupled from the fan shaft 232, such that the fan shaft 232 may rotate independently of the LP shaft 234”)… 
	Harmon does not disclose 
	one or more of the multiple first propellers.
	However, in the same field of endeavor, Suntharalingam teaches 
	…one or more of the multiple first propellers (see at least Para. [0057], “The term propeller can be understood to include airplane propellers of different configurations, as well as including ducted fans, rotors (such as helicopter rotors) and other such propulsion mechanisms”; and Para. [0058], “Referring to FIG. 1, an illustrative example of an airplane 100 includes a propulsion system that includes a pair of propellers 102. Each propeller 102 is coupled to a respective drive unit 104 which, in the illustrated example, is attached to the underside of the wing 105 of the airplane. Alternatively, the airplane 100 may include only one propeller 102 or more than two propellers 102 with associated drive units 104. The drive units 104 may be identical to each other, or may have different configurations”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann and combine …one or more of the multiple first propellers… as taught by Suntharalingam. One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency of the aircraft and/or may reduce fuel consumption (Para. [0108], lines 5-6).
	Regarding Claim 11, recites analogous limitations that are present in claim 1, therefore claim 11 would be rejected for the similar reasons above.
	Regarding claim 12, the combination of Harmon, Suntharalingam and Himmelmann teach the method of claim 11. Neither Harmon nor Suntharalingam explicitly teach:
	 further comprising regenerating, via the electric propulsion system, electric power during landing of the parallel hybrid aircraft while the combustion propulsion system is idle.  
	However, in the same field of endeavor, Himmelmann teaches
	further comprising regenerating, via the electric propulsion system, electric power during landing of the parallel hybrid aircraft (see at least Para. [0019], lines “the electric power entering propulsion unit 22, motor drives 18 and 20 can control the operation of propulsion unit 22 and, therefore, the thrust being provided by the propeller to the aircraft”)  while the combustion propulsion system is idle (see at least Para. [0002], “The operation of each engine type combusts fuel to produce power for sustaining the operation of the engine and for generating propulsion, and has a range of operational conditions including ground idle, take-off, and cruise”; and Para. [0033],  “The operating conditions in a typical flight include ground idle, take-off, climb, cruise, loiter, egress, approach, and landing. Ground idle is the time spent on the ground prior to take-off during which gas-turbine engine 12 is operating”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of the combination of Harmon, Suntharalingam and Himmelmann and combine regenerating, via the electric propulsion system, electric power during landing of the parallel hybrid aircraft while the combustion propulsion system is idle taught by Himmelmann. One of ordinary skill in the art would have been motivated to make this modification in order to convey to improve fuel efficiency of aircraft propulsion engines involved the creation of hybrid electric propulsion systems (Himmelmann: Para. [0003], lines 1-3).
	Regarding Claim 13, recites analogous limitations that are present in claim 2, therefore claim 13 would be rejected for the similar reasons above.
	Regarding claim 15, the combination of Harmon, Suntharalingam and Himmelmann teaches the method of claim 11.  Neither Harmon nor Suntharalingam teaches:  
 	wherein the cruising altitude is between 500 feet and 9,000 feet, 9,000 and 20,000 feet, or 20,000 and 45,000 feet.
	However, in the same field of endeavor, Himmelmann teaches
	the cruising altitude (see least Para. [0034], “a cruising altitude”).
	However, Application disclosure states “The cruising altitude may be around 500-1,000 ft., 1,000-10,000 ft., 3,000-5,000 ft., 11,000-12,000 ft., 20,000-30,000 ft., 34,000-35,000 ft., and/or another cruising altitude that would be known to one of ordinary skill in the art based on the flight range, size of the aircraft, and/or function of the aircraft. In some implementations, cruising altitude may be between 500 feet and 9,000 feet, 9,000 and 20,000 feet, or 20,000 and 45,000 feet”.  
	Therefore, it would have obvious in one ordinary skill in the art at the effective date of the cruising altitude is between 500 feet and 9,000 feet, 9,000 and 20,000 feet, or 20,000 and 45,000 feet. “As an anticipation of ranges”, [see MPEP 2131.03], Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). One of ordinary skill in the art would have been motivated to make this modification in order to increase the range and decrease the cost of operation, which continue to be goals of aircraft manufactures.
	Regarding Claim 17, recites analogous limitations that are present in claim 6, therefore claim 17 would be rejected for the similar reasons above.
	Regarding Claim 19, recites analogous limitations that are present in claim 9, therefore claim 19 would be rejected for the similar reasons above.
Claim(s) 3, 8, 10, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon, Suntharalingam and Himmelmann as applied to claim 1 above, and further in view of Barone et al. (US-20180339780; previously recorded).
	Regarding claim 3, the combination of Harmon, Suntharalingam and Himmelmann teaches the system of claim 1. Neither Harmon nor Suntharalingam explicitly teach
	wherein the flight control system controls the combustion propulsion system to provide a limited amount of power sufficient for a threshold speed during forward flight at the cruising altitude, and wherein the electric propulsion system supplements the limited amount of power during one or more portions of the forward flight at the cruising altitude 
	However, in the same field of endeavor, Himmelmann teaches
	wherein the flight control system controls the combustion propulsion system to provide a limited amount of power sufficient for a threshold speed during forward flight at the cruising altitude (see at least Para. [0028], “In-flight charging mode occurs after take-off when electric power produced by electric machine 14 is directed into both propulsion unit 22 to provide propulsion and energy storage system 26 to store surplus electric power. During in-flight charging mode, gas turbine engine 12 continuously operates at full power to provide the relative rotation between generator parts to produce electric power. When energy storage system 26 is at or near capacity, combustion in gas turbine engine 12 stops, and the speed of gas-turbine engine 12 decreases until rotation stops”), and…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann and combine the electric propulsion system to supplement the combustion propulsion system and the flight control system controls the combustion propulsion system to provide a limited amount of power sufficient for a threshold speed during forward flight taught by Himmelmann. One of ordinary skill in the art would have been motivated to make this modification in order to convey to improve fuel efficiency of aircraft propulsion engines involved the creation of hybrid electric propulsion systems (Para. [0003], lines 1-3).
	Neither Harmon nor Suntharalingam or Himmelmann teaches 
	…wherein the electric propulsion system supplements the limited amount of power during one or more portions of the forward flight at the cruising altitude.
	However, in the same field of endeavor, Barone teaches
	…wherein the electric propulsion system supplements the limited amount of power during one or more portions of the forward flight at the cruising altitude (see at least Para. [0083], “the controller 62 may determine the electric motor 360 is at risk  of receiving an influx of relatively high current when the electric motor 360 is operating below a predetermined threshold of an operating speed of the electric generator 354. For example, the controller 62 may determine a rotational speed of the electric generator 354 and a rotational speed of the electric motor 360, and may move the switch 366 to the first position to connect the current limiting means 364 in series with the electric motor 360 when the rotational speed of the electric motor 360 is below a predetermined threshold of the rotational speed of the electric generator 354”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann and combine …wherein the electric propulsion system supplements the limited amount of power during one or more portions of the forward flight at the cruising altitude as taught by Barone. One of ordinary skill in the art would have been motivated to make this modification in order to convey a propulsion system for an aircraft capable of overcoming these deficiencies would be useful (Para. [0004], lines 9-10).
	Regarding claim 8, the combination of Harmon, Suntharalingam and Himmelmann teaches the system of claim 1. Harmon discloses
	 wherein … first propellers has a first drive shaft and the second propeller has a second drive shaft (see at least Harmon: Para. [0015], “the parallel hybrid-electric propulsion
system includes an internal combustion engine having a first drive shaft and an electric motor having a second drive shaft”), and…
	Harmon does not explicitly disclose in combination with claim as whole
	…one or more of the multiple  first propellers…
	…wherein the first drive shaft and the second drive shaft are separate and discrete.
	However, in the same field of endeavor, Suntharalingam teaches 
	…one or more of the multiple first propellers (see at least Para. [0057], “The term propeller can be understood to include airplane propellers of different configurations, as well as including ducted fans, rotors (such as helicopter rotors) and other such propulsion mechanisms”; and Para. [0058], “Referring to FIG. 1, an illustrative example of an airplane 100 includes a propulsion system that includes a pair of propellers 102. Each propeller 102 is coupled to a respective drive unit 104 which, in the illustrated example, is attached to the underside of the wing 105 of the airplane. Alternatively, the airplane 100 may include only one propeller 102 or more than two propellers 102 with associated drive units 104. The drive units 104 may be identical to each other, or may have different configurations”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann and combine …one or more of the multiple first propellers… as taught by Suntharalingam. One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency of the aircraft and/or may reduce fuel consumption (Para. [0108], lines 5-6).
	Neither Harmon nor Suntharalingam or Himmelmann teaches
	…wherein the first drive shaft and the second drive shaft are separate and discrete.
	However, in the same field of endeavor, Barone teaches
	…wherein the first drive shaft and the second drive shaft are separate and discrete (see at least Para. [0051], “the electric generator 56 may instead be positioned at any other suitable location within the turbomachine 102 or elsewhere, and may be, e.g., driven by the turbofan engine ( or any other combustion engine) in any other suitable manner. For example, the electric generator 56 may be, in other embodiments, mounted coaxially with the LP shaft 124 within the turbine section, or alternatively may be offset from the LP shaft 124 and driven through a suitable gear train. Additionally, or alternatively, in other exemplary embodiments, the electric generator 56 may instead be powered by the HP system, i.e., by the HP turbine 116 through the HP shaft 122, or by both the LP system (e.g., the LP shaft 124) and the HP system (e.g., the HP shaft 122) via a dual drive system”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann and combine …wherein the first drive shaft and the second drive shaft are separate and discrete as taught by Barone. One of ordinary skill in the art would have been motivated to make this modification in order to convey a propulsion system for an aircraft capable of overcoming these deficiencies would be useful (Para. [0004], lines 9-10).
	Regarding claim 10, the combination of Harmon, Suntharalingam and Himmelmann teaches the system of claim 1. Neither Harmon, nor Suntharalingam or Himmelmann teaches 	wherein the combustion propulsion system and/or the electric propulsion system includes a compressor, a turbine, a diesel engine, a piston engine, a ducted fan, a combustor, a mixer, and/or a nozzle.
	However, in addition and in the alternative, Barone teaches 
	wherein the combustion propulsion system and/or the electric propulsion system includes a compressor (see at least Para. [0046], “a compressor”), a turbine (see at least Para. [0046], lines 6-7, a turbine), a diesel engine (see at least Para. [0040], “a gas turbine engine” ***Examiner interprets that an engine could comprise a piston engine, gas engine, turbine engine, diesel engine, and/or other type of propulsion engine as stated in the applicant’s disclosure), a piston engine (see at least Para. [0040], “ a gas turbine engine”  *** Examiner interprets that an engine could comprise a piston engine, gas engine, turbine engine, diesel engine, and/or other type of propulsion engine as stated in the applicant’s disclosure), a ducted fan (see at least Para. [0040], “the exemplary turbofan 100 depicted may be referred to as a "ducted" turbofan engine”), a combustor (see at least Para. [0046], “a combustion section 114”), a mixer, and/or a nozzle (see at least Para. [0049], “a nacelle 138”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the parallel hybrid propulsion aircraft as taught in the combination of Harmon, Suntharalingam and Himmelmann and combine wherein the combustion propulsion system and/or the electric propulsion system includes a compressor, a turbine, a diesel engine, a piston engine, a ducted fan, a combustor, a mixer, and/or a nozzle as taught by Barone. One of ordinary skill in the art would have been motivated to make this modification in order to convey a propulsion system for an aircraft capable of overcoming these deficiencies would be useful (Para. [0004], lines 9-10).
	Regarding Claim 14, recites analogous limitations that are present in claim 3, therefore
claim 14 would be rejected for the similar reasons above.
	Regarding Claim 18, recites analogous limitations that are present in claim 8, therefore claim 18 would be rejected for the similar reasons above.
	Regarding Claim 20, recites analogous limitations that are present in claim 10, therefore claim 20 would be rejected for the similar reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663